

Exhibit 10.21


FORM OF
ALTRA INDUSTRIAL MOTION CORP.
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of
«Date_of_Grant» (the “Date of Grant”), by and between Altra Industrial Motion
Corp., a Delaware corporation (the “Company”), and «First_Name» «Last_Name» (the
“Participant”). This Agreement is subject to all of the terms and conditions as
set forth herein and in the Company’s 2014 Omnibus Incentive Plan (the “Plan”),
which is incorporated herein by reference.


The parties agree as follows:


1.    Definitions. Each of the following terms used herein shall have the
following meanings:


“Board” means the board of directors of the Company.


“Subsidiary” means any and all corporations, partnerships, limited liability
companies and other entities with respect to which the Company directly or
indirectly owns more than 50% of (i) the securities having the power to elect
members of the board of directors or similar body governing the affairs of such
entity or (ii) the equity interests of such entity.


“Transfer” means, with respect to any Shares, any direct or indirect, voluntary
or involuntary, offer to sell, transfer, sale, assignment, pledge,
hypothecation, short sales, loan, grant of an option to purchase or other
disposition of any of the Shares, or the entering of any contract or agreement
to do any of the foregoing.


“Unvested Shares” means any of the Shares which, from time to time, have not yet
vested as set forth in Section 3 hereof.


Any capitalized term not herein defined shall have the meaning as set forth in
the Plan.
 
2.    Issuance of Stock.


(a)    Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby agrees to issue to the Participant «RSA_Number_of_Shares_Written»
(«RSA_Number_of_Shares») shares of the Company’s common stock par value $0.001
(the “Shares”) for good and valuable consideration which the Company has
determined to exceed the par value of the Company’s common stock.


(b)    The issuance of the Shares under this Agreement shall occur at the
principal office of the Company simultaneously with the execution of this
Agreement by the Company and the Participant or on such other date as the
Company and the Participant shall agree. Subject to the provisions of Section 4
below, on the Date of Grant, the Company will deliver to the Participant a

1



--------------------------------------------------------------------------------



certificate representing the Shares to be issued to the Participant (which shall
be issued in the Participant’s name).




3.    Vesting; Acceleration of Vesting; Forfeiture.


(a)    Shares shall vest, provided that the Participant continues to be an
employee, director or consultant of the Company or a Subsidiary, according to
the following schedule:


Vesting Date                Number of Shares


«RSA_Vesting_Date_1»            «RSA_Shares_Date_1»
«RSA_Vesting_Date_2»            «RSA_Shares_Date_2»
«RSA_Vesting_Date_3»            «RSA_Shares_Date_3»
«RSA_Vesting_Date_4»            «RSA_Shares_Date_4»


(b)    Notwithstanding anything contrary in this Agreement and notwithstanding
the terms of the Participant’s employment agreement, if any, upon the occurrence
of any of the following events, the Participant's Shares shall become fully
vested:
(i)the termination of the Participant’s service as an employee, director or
consultant with the Company or a Subsidiary by reason of the Participant’s
authorized retirement, death or disability (within the meaning of Section 409A
of the Code); or
(i)    following a Change in Control and provided that the Participant executes
a non-revocable written release in the form provided by the Company or its
successors.
(c)    Except as provided in Section 3(b), any Unvested Shares outstanding on
the date when the Participant ceases to perform services for the Company or a
Subsidiary shall automatically be forfeited as of such date.
(d)    Notwithstanding anything to the contrary in this Agreement, no Unvested
Shares or any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Participant or his successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect.


4.    Escrow of Shares.


(a)    The Participant hereby authorizes and directs the secretary of the
Company, or such other person designated by the Board, to transfer any Unvested
Shares which have been forfeited by the Participant to the Company.



2



--------------------------------------------------------------------------------



(b)    To insure the availability for delivery of the Participant’s Unvested
Shares in the event of forfeiture of such Shares by the Participant pursuant to
Section 3, the Participant hereby appoints the secretary, or any other person
designated by the Board as escrow agent, as its attorney-in-fact to assign and
transfer unto the Company, any Unvested Shares forfeited by the Participant
pursuant to Section 3 and shall, upon execution of this Agreement, deliver and
deposit with the secretary of the Company, or such other person designated by
the Board, the share certificate or certificates representing the Unvested
Shares, together with the stock assignment duly endorsed in blank, attached
hereto as Exhibit A. The Unvested Shares and stock assignment shall be held by
the secretary in escrow, pursuant to the Joint Escrow Instructions of the
Company and the Participant attached as Exhibit B hereto, until (i) the Shares
are forfeited by the Participant as provided in Section 3, (ii) such Unvested
Shares vest or (iii) until such time as this Agreement no longer is in effect.
Upon vesting of the Unvested Shares, the escrow agent shall deliver to the
Participant the certificate or certificates representing such Shares in the
escrow agent’s possession belonging to the Participant in accordance with the
terms of the Joint Escrow Instructions and the escrow agent shall be discharged
of all further obligations hereunder; provided, however, that the escrow agent
shall nevertheless retain such certificate or certificates as escrow agent if so
required pursuant to other restrictions imposed pursuant to this Agreement.


(c)    The Company, or its designee, shall not be liable for any act it may do
or omit to do with respect to holding the Shares in escrow and while acting in
good faith.


5.    Restrictions on Transfer. The Participant may only Transfer the Unvested
Shares granted hereunder in accordance with the terms of the Plan.


6.    Stock Certificate Legends. Except to the extent the Shares vest
immediately on the Date of Grant pursuant to Section 3(b) herein, the share
certificate(s) evidencing the Shares issued hereunder shall be endorsed with the
following legends and any other legend required by any applicable state
securities laws:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR
OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”


7.    Adjustment for Stock Split. All references to the number of Shares in this
Agreement shall be appropriately adjusted to reflect any stock split, reverse
stock split or stock dividend or other similar change in the Shares which may be
made by the Company after the date of this Agreement.


8.    Tax Issues.


(a)    Section 83(b) Election. The Participant may make an election under
Section 83(b) of the Code with respect to this award. Section 83 of the Code
provides that generally the Participant is not subject to federal income tax
until Shares are released from the Forfeiture Restriction. If the Participant
makes a Section 83(b) election, the Participant would recognize income as of the
date

3



--------------------------------------------------------------------------------



of the award in the amount of the excess of the Fair Market Value of the award
(determined as of the date of the award) over the Purchase Price. A Section
83(b) election must be filed with the Internal Revenue Service within thirty
(30) days after the Date of Grant. The form for making a Section 83(b) election
is attached as Exhibit C. The Participant acknowledges that it is the
Participant’s sole responsibility to timely file the Section 83(b) election and
that failure to file a Section 83(b) election within the applicable thirty (30)
day period will cause the Participant to be taxed when the shares are released
from the Forfeiture Restriction.
(b)    If the Recipient does not file a Section 83(b) election after the grant
of the Shares, at such time as the shares of Restricted Stock are released from
the Forfeiture Restriction, the Recipient (or his/her personal representative)
shall deliver to the Company, within ten (10) days after the occurrence of such
release (or in the event of death, within ten (10) days of the appointment of
the personal representative), either a check payable to the Company in the
amount of all withholding tax obligations (whether federal, state, local or
foreign income or social insurance tax), imposed on the Recipient and the
Company by reason of the release of the Forfeiture Restriction, or a withholding
election form to be provided by the Company upon request by the Recipient (or
personal representative).
(c)    In the event the Recipient or his personal representative elects to
satisfy the withholding obligation by executing the withholding election form,
the Recipient’s actual number of vested shares of Restricted Stock shall be
reduced by the smallest number of whole shares which, when multiplied by the
Fair Market Value of a Share on the date that the Forfeiture Restriction is
released, is sufficient to satisfy the amount of the withholding tax obligations
imposed on the Company by reason of the Recipient being recorded as the
stockholder of record of such Shares. In the event that the Recipient fails to
tender either the required certified check or withholding election, the
Recipient shall be deemed to have elected and executed the withholding election
form.
9.    Non-Compete; Non-Solicitation.
(a)     In consideration of the Shares, the Participant agrees and covenants not
to:
(i)    Contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Related Entities, as such business may be expanded from time to time, for a
period of 2 years following the Participant's termination of employment,
provided that nothing in this Section 9 shall prohibit the ownership of less
than five percent (5%) of the stock of a publicly-held corporation whose stock
is traded on a national securities exchange or listed with the Nasdaq Stock
Market;
(ii)     Directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its Related Entities for 2 years following the Participant's termination of
employment; or
(iii)     Directly or indirectly, solicit, contact (including, but not limited
to, e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact

4



--------------------------------------------------------------------------------



or meet with the current, former, or prospective customers of the Company or any
of its Related Entities for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company or any of its
Related Entities for a period of 2 years following the Participant's termination
of employment.
(b)     If the Participant breaches any of the covenants set forth in Section
9(a):
(i)     All Unvested Shares shall be immediately forfeited; and
(ii)    the Participant hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.
(c)    If the Participant has agreed to a non-compete and/or a non-solicitation
provision in any other contract or agreement with the Company, then the Company
may choose to enforce any other non-compete and/or non-solicitation provision to
which the Participant is bound to the extent such provision provides greater
restrictions than those provided in Sections 9(a) and 9(b) herein.


10.    General Provisions.


(a)    This Agreement shall be governed by the laws of the State of Delaware.
This Agreement represents the entire agreement between the parties with respect
to the issuance of the Shares to the Participant and may only be modified or
amended in a writing signed by Participant and the Company.


(b)    This Agreement and the Plan constitute the entire agreement between the
Company and the Participant concerning the subject matter hereof. Any previous
agreement between the Company and the Participant concerning the subject matter
hereof is hereby terminated and superseded by this Agreement. This Agreement may
not be assigned by the Participant except as required in connection with a
permitted transfer thereunder. Subject to the foregoing, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors and administrators of the parties hereto. Any
attempted transfer of this Agreement not in compliance with the terms hereof
shall be null and void.


(c)    Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.



5



--------------------------------------------------------------------------------



(d)    THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE LAPSING OF THE
FORFEITURE RESTRICTION PURSUANT TO SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING
SERVICE TO THE COMPANY (OR A SUBSIDIARY) AS AN “AT WILL” EMPLOYEE, CONSULTANT OR
DIRECTOR OF THE COMPANY (OR A SUBSIDIARY) AND NOT THROUGH THE ACT OF BEING HIRED
OR ACQUIRING SHARES HEREUNDER. THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE
RESTRICTION SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR SUCH PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE COMPANY’S RIGHT TO
TERMINATE THE PARTICIPANT’S EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME,
WITH OR WITHOUT CAUSE.


(e)    Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered personally or sent by facsimile
transmission, overnight air courier, or first class certified or registered
mail, postage prepaid, and addressed to the parties at the addresses of the
parties set forth at the end of this Agreement or such other address as a party
may designate by five (5) days’ advance written notice to the other parties
hereto. All notices and communications shall be deemed to have been received
unless otherwise set forth herein: (i) in the case of personal delivery, on the
date of such delivery; (ii) in the case of facsimile transmission, on the date
on which the sender receives electronic confirmation that such notice was
received by the addressee; (iii) in the case of overnight air courier, on the
second business day following the day sent, with receipt confirmed by the
courier; and (iv) in the case of mailing by first class certified or registered
mail, postage prepaid, return receipt requested, on the fifth business day
following such mailing.


(f)    If any term or provision of this Agreement or the application thereof to
any person, property or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons, property or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


(g)    The provisions of this Agreement shall apply, to the full extent set
forth herein with respect to the Shares, to any and all shares of capital stock
or other securities of the Company or a subsidiary which may be issued in
respect of, in exchange for, in substitution of the Shares, and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.


(h)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


(i)    The headings of the sections of this Agreement are for convenience and
shall not by themselves determine the interpretation of this Agreement. The
language used in this

6



--------------------------------------------------------------------------------



Agreement will be deemed to be the language chosen by the parties to express
their mutual intent and no rule of strict construction will be applied against
any party.


(j)    This Agreement will not confer any rights or remedies upon any person
other than the parties hereto and their respective successors and permitted
assigns.


(k)    By his or her signature below, the Participant agrees to be bound by the
terms and conditions of the Plan. The Participant has reviewed the Plan in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement
and the Plan. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the administrator of the Plan upon any
questions arising under the Plan or this Agreement.


(l)    With respect to all Shares, including Unvested Shares, the Participant
shall be entitled to receive payment on the applicable payment date of all
Dividends declared by the Company.


(Signature Page Follows)

7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.


ALTRA INDUSTRIAL MOTION CORP.:
PARTICIPANT:
 
 
 
 
By:
      
   Name: Carl R. Christenson
Title: Chief Executive Officer
«First_Name» «Last_Name»
 
 
Address:
Address:


Altra Industrial Motion Corp. 
300 Granite Street, Suite 201 
Braintree, MA 02184
Attention: Carl R. Christenson
Fax No.: (781) 843-0615


«Street_Address»
«City», «State» «Zip»


 
 
 
 




8



--------------------------------------------------------------------------------



CONSENT OF SPOUSE


I, ____________________, spouse of «First_Name» «Last_Name», read and approve
the foregoing Agreement. In consideration of issuing to my spouse the shares of
the common stock of Altra Industrial Motion Corp. set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.




Dated: _______________                                    
Signature of Spouse







9



--------------------------------------------------------------------------------



EXHIBIT A
STOCK ASSIGNMENT




FOR VALUE RECEIVED, «First_Name» «Last_Name» hereby sells, assigns and transfers
unto ALTRA INDUSTRIAL MOTION CORP., a Delaware corporation,
_____________________ shares of the Common Stock of ALTRA INDUSTRIAL MOTION
CORP., a Delaware corporation, standing in its name of the books of said
corporation represented by Certificate No. _____ herewith and do hereby
irrevocably constitute and appoint ___________________ to transfer the said
stock on the books of the within named corporation with full power of
substitution in the premises.


This Stock Assignment may be used only in accordance with the Restricted Stock
Award Agreement between ALTRA INDUSTRIAL MOTION CORP. and «First_Name»
«Last_Name» dated «Date_of_Grant».






Dated: _______________




                                                
«First_Name» «Last_Name»




INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Agreement, without requiring
additional signatures on the part of the Participant.








--------------------------------------------------------------------------------



EXHIBIT B
JOINT ESCROW INSTRUCTIONS


«Date_of_Grant»


Altra Industrial Motion Corp.
300 Granite Street, Suite 201
Braintree, MA 02184
Attention: Corporate Secretary
Fax No.: (781) 843-0615

Ladies and Gentlemen:


As escrow agent (the “Escrow Agent”) for both Altra Industrial Motion Corp., a
Delaware corporation (the “Company”), and the undersigned recipient of stock of
the Company (the “Participant”), you are hereby authorized and directed to hold
the documents delivered to you pursuant to the terms of that certain Restricted
Stock Award Agreement (“Agreement”) between the Company and the undersigned (the
“Escrow”), in accordance with the following instructions:


1.    In the event of forfeiture by the Participant of any of the shares owned
by the Participant pursuant to the Forfeiture Restriction set forth in the
Agreement, the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) shall give to the
Participant and you a written notice specifying the number of shares of stock
forfeited and the date of forfeiture. The Participant and the Company hereby
irrevocably authorize and direct you to effect the forfeiture contemplated by
such notice in accordance with the terms of said notice.


2.    As of the date of forfeiture indicated in such notice, you are directed
(a) to date the stock assignments necessary for the forfeiture and transfer in
question, (b) to fill in the number of shares being forfeited and transferred,
and (c) to deliver the same, together with the certificate evidencing the shares
of stock to be forfeited and transferred, to the Company or its assignee.


3.    The Participant irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. The
Participant does hereby irrevocably constitute and appoint you as the
Participant’s attorney-in-fact and agent for the term of this escrow to execute
with respect to such securities all documents necessary or appropriate to make
such securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, the Participant
shall exercise all rights and privileges of a stockholder of the Company while
the stock is held by you.






--------------------------------------------------------------------------------



4.    Within one hundred twenty (120) days after any voluntary or involuntary
termination of the Participant’s services to the Company for any or no reason,
you will deliver to the Participant a certificate or certificates representing
the aggregate number of shares held or issued pursuant to the Agreement and not
forfeited pursuant to the Forfeiture Restriction set forth in Section 3 of the
Agreement.


5.    If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to the
Participant, you shall deliver all of the same to the Participant and shall be
discharged of all further obligations hereunder.


6.    Your duties hereunder may be altered, amended, modified or revoked only by
a writing signed by all of the parties hereto.


7.    You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for the Participant while acting in good
faith, and any act done or omitted by you pursuant to the advice of your own
attorneys shall be conclusive evidence of such good faith.


8.    You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.


9.    You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.


10.    You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.


11.    You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.


12.    Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.

2



--------------------------------------------------------------------------------





13.    If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.


14.    It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.


15.    Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered personally or sent by facsimile
transmission, overnight air courier, or first class certified or registered
mail, postage prepaid, and addressed to the parties at the addresses of the
parties set forth at the end of these Joint Escrow Instructions or such other
address as a party may designate by five (5) days’ advance written notice to the
other parties hereto. All notices and communications shall be deemed to have
been received unless otherwise set forth herein: (i) in the case of personal
delivery, on the date of such delivery; (ii) in the case of facsimile
transmission, on the date on which the sender receives electronic confirmation
that such notice was received by the addressee; (iii) in the case of overnight
air courier, on the second business day following the day sent, with receipt
confirmed by the courier; and (iv) in the case of mailing by first class
certified or registered mail, postage prepaid, return receipt requested, on the
fifth business day following such mailing.


16.    By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.


17.    This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.


18.    These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, excluding that
body of law pertaining to conflicts of law.


(Signature Page Follows)





3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed these Joint Escrow Instructions as
of the date first written above.


Very truly yours,


ALTRA INDUSTRIAL MOTION CORP.




By:    
Name: Carl R. Christenson
Title: Chief Executive Officer
    
Address:
Altra Industrial Motion Corp.
300 Granite Street, Suite 201
Braintree, MA 02184
Attention: Carl R. Christenson
Telecopy No.: (781) 843-0615



PARTICIPANT:




                            
«First_Name» «Last_Name»


Address:    «Street_Address»
«City», «State» «Zip»    


ESCROW AGENT:
By:    
Name: Glenn Deegan
Title: Secretary, Altra Industrial Motion Corp.




Address:
Altra Industrial Motion Corp.
300 Granite Street, Suite 201
Braintree, MA 02184
Attention: Glenn E. Deegan
Telecopy No.: (781) 843-0615


4



--------------------------------------------------------------------------------



EXHIBIT C


ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to the above-referenced Federal
Tax Code, to include in taxpayer’s gross income for the current taxable year,
the amount of any compensation taxable to taxpayer in connection with his
receipt of the property described below:


1.    The name, address, taxpayer identification number and taxable year of the
                    undersigned are as follows:


NAME: «First_Name» «Last_Name»    SPOUSE:                 


ADDRESS: «Street_Address», «City», «State» «Zip»


IDENTIFICATION NO.:            SPOUSE:                 


TAXABLE YEAR: «Tax_Year»


2.
The property with respect to which the election is made is described as follows:
«RSA_Number_of_Shares» shares (the “Shares”) of the Common Stock of Altra
Industrial Motion Corp. (the “Company”).



3.    The date on which the property was transferred is: «Date_of_Grant»


4.    The property is subject to the following restrictions:


The Shares may be forfeited to the Company, or its assignee, on certain events.
This right lapses with regard to a portion of the Shares over time.


5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is approximately: $[ ].


6.    The amount (if any) paid for such property is: $0.00 per share.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.






Dated: ______________________                _________________________________
«First_Name» «Last_Name»


